PER CURIAM.
Appellant, a national of the kingdom of Roumania, entered the United States from the Dominion of Canada in March, 1927, rowing across the border and landing at Detroit, Mich., without inspection. A warrant of arrest was issued March 19, 1931, and a hearing had on March 20, 1931, before the immigration inspector, at which hearing relator admitted that he had not been inspected by the immigration officials and that he was not at the time of entry into the United States in possession of an unexpired immigration visa. He was ordered deported, and on May 14, 1931, sued out this writ of habeas corpus.
The Act of May 26,1924, e. 190, § 14 (43 Stat. 162, 8 USCA § 214), provides that any alien who, at any time after entry into the United States, is found to have been at the time of entry not entitled to enter the United States or remains therein for a longer time than permitted under this subehapter or regulations made thereunder, shall be deported in the manner described by sections 155, 156, of the same title. The Immigration Act of May 26, 1924, c. 190, § 13 (43 Stat. 161, 8 USCA § 213), provides that no alien shall be admitted to the United States unless he possesses an unexpired immigration visa or was bom subsequent to the issuance of the immigration visa of the accompanying parent.
The question presented on this appeal is whether section 14 of the Immigration Act of 1924, providing for deportation at any time of an alien who, at the time of entry was not entitled to enter the United States, is limited to the time for deportation by section 19 of the Immigration act of 1917 (8 USCA § 155), which provides that aliens who enter at any time and place other than as designated by the immigration officials, may be deported at any time within three years of entry. The manner of deportation of aliens is set forth in sections 19 and 20 of- the 1917 Act (8 USCA §§ 155, 156). Section 19, relevant *363here, provides that “at any time within three years after entry, any alién who shall have entered the United States by water at any time or place other than as designated by immigration officials, or by land at any place other than one designated as a port of entry for aliens by the Commissioner General of Immigration, or at any time not designated by immigration officials, or who enters without inspection, shall, upon the warrant of the Secretary of Labor, be taken into custody and deported.”
There is nothing in sections 13 or 14 of the Act of May 26, 1924 (8 USCA §§ 213, 214), which places a limitation of time as described in section 19 of the Act of 1917. “At any time” as used in the 1924 act cannot be read to be .modified by the three-year limitation of section 19 of the 1917 act. Philippides v. Day, 283 U. S. 48, 51 S. Ct. 358, 75 L. Ed. 833; U. S. ex rel. Cherwonick v. Smith, 49 F.(2d) 890 (C. C. A. 7); U. S. ex rel. Grimaldi v. Ebey, 12 F.(2d) 922, 923 (C. C. A. 7).
Order affirmed.